Exhibit 2
  From:    Yesh Music Licensing contact@yeshmusic.com
Subject:   License
   Date:   May 18, 2020 at 11:01 PM
     To:   menslacrosse@tufts.edu


Hello,

we noticed Tufts Lacrosse is displaying video content paired with the music of The American Dollar, whom we represent. We do not have any
record of granting a license for these pieces, we request that you kindly forward your license information for the use of their music to our email
address: contact@yeshmusic.com

Thank You,
Yesh Music Licensing
